Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 1 of 7 PageID# 959




                          Exhibit 8
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 2 of 7 PageID# 960




CONFIDENTIAL                                                             CHMURA000091
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 3 of 7 PageID# 961




CONFIDENTIAL                                                             CHMURA000092
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 4 of 7 PageID# 962




CONFIDENTIAL                                                             CHMURA000093
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 5 of 7 PageID# 963




CONFIDENTIAL                                                             CHMURA000094
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 6 of 7 PageID# 964




CONFIDENTIAL                                                             CHMURA000095
     Case 3:19-cv-00813-REP Document 35-8 Filed 05/15/20 Page 7 of 7 PageID# 965




CONFIDENTIAL                                                             CHMURA000096
